Citation Nr: 1736488	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.

2. Entitlement to service connection for right lower extremity lumbar radiculopathy claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.

3. Entitlement to service connection for left lower extremity lumbar radiculopathy claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In November 2014, the Board remanded the appeal to the Agency of Original Jurisdiction for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

A review of the record indicates that the Veteran filed a claim for vocation rehabilitation benefits.  Unfortunately, the Veteran's vocation rehabilitation folder has not been associated with the record.  As these records may be pertinent to the instant appeal, a remand is required to obtain the Veteran's vocation rehabilitation folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's vocation rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




